DETAILED ACTION
Claim Objections
Claim 12 is objected to because of the following informalities:
In line 3 of claim 12, “the first elbow portion” should be corrected to --the claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 omits the structural cooperative relationship pertaining to how the locking mechanism is able to be detachably coupled to the distal end of the elbow portion and as to how the pair of locking members are able to undergo divergent and convergent translation. It is unclear from the claim as to how the pair of locking members, which make up the locking mechanism, are able to increase and decrease an outer periphery of the locking mechanism when the pair of locking members diverge and converge translationally, respectfully, nor as to how the locking members are detachably coupled to the distal end of the elbow portion, as there is no linking structural element within the claim that explains such operationality.  Claims 12-19 depend from claim 11 and are likewise rejected as being indefinite. 
Examiner recognizes that elements of claim 12 do contain the necessary structural relationship between the detachable coupling of the elbow portion and the locking mechanism, as the bolt extending through the second through-hole and bore of the locking mechanism, as well as the necessary structural relationship explaining how the pair of locking members are able to diverge translationally due to rotation of the bolt in a first rotative direction. Examiner would further propose including a limitation stating that rotation of the bolt in a second rotative direction causes the convergent translation of the pair of locking members.
Examiner notes claim 11 must include the limitations of claim 12 in order to overcome the rejection under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Laffay et al. (EP-2163703; hereinafter Laffay) in view of Minowa (US 2007/0189850), Mucciaccciaro (US 6,203,239), and Stewart (GB-2272006).
Regarding claim 1, Laffay discloses an elbow joint system (see Fig. 1-6), comprising:
a first elbow joint connector defining a first center axis (represented as first central axis in Annotated Fig. 1 below) and having a first elbow portion (2) with a first proximal end (21) and a first distal end (22), and a first locking mechanism (formed by beveled pieces 3, 4) detachably coupled to the first distal end of the first elbow portion (the screw, 5, detachably couples the locking mechanism to the distal end of the elbow portion), wherein the first locking mechanism including a pair of locking members (beveled pieces 3, 4) configured to translate relative to one another (locking members are translatable relative to one another along the interface formed by inclined surfaces 30, 40);
a first adjoining member (8) having an interior surface detachably coupled to the first pair of locking members of the first locking mechanism (it can be seen in Fig. 5-6 of Laffay that the first adjoining member is detachably coupled to the first pair of locking members of the first locking mechanism);
a bolt (5) detachably coupling the first elbow portion and the pair of locking members (it can be seen that the locking member 4 is coupled to the bolt; therefore detachably coupling the pair of locking members with the elbow portion), wherein one of the locking members (4) is configured to translate longitudinally relative to the bolt and the elbow portion and laterally with the bolt relative to the elbow portion (see [0025] of translated description),
a second elbow joint connector defining a second center axis (represented as second central axis in Annotated Fig. 1) and having a second elbow portion (2) with a second proximal end (21) and a second distal end (22), and a second locking mechanism (formed by beveled pieces 3, 4) detachably coupled to the second distal end of the second elbow portion (the screw, 5, detachably couples the locking mechanism to the distal end of the elbow portion); and
a second adjoining member (8) detachably coupled to the second pair of locking members of the second locking mechanism (it can be seen in Fig. 5-6 of Laffay that the second adjoining member is detachably coupled to the second pair of locking members of the second locking mechanism);
wherein the first and second elbow joint connectors are detachably coupled to and pivotable relative to one another about the respective first and second proximal ends of the respective first and second elbow portions (Fig. 2, 5-6 of Laffay show the first and second elbow joint connectors detachably coupled to each other via a screw in the pivot axis 20; see [0005] of translated description describing the two elbow portions of the elbow joint connector being able to pivot relative to one another, making them pivotable about the first and second proximal ends).

    PNG
    media_image1.png
    542
    893
    media_image1.png
    Greyscale

Annotated Figure 1
Laffay does not explicitly disclose wherein the pair of locking members define a non-circular bore therethrough, a bolt extending through the non-circular bore, wherein both of locking members are each configured to translate longitudinally relative to the bolt and the elbow portion, and laterally relative to the elbow portion, nor does Laffay disclose that the first and second elbow joint connectors are able to pivot through an angular range of at least 90⁰.
Minowa teaches a similar assembly (see Fig. 4) wherein an elbow body (2’) joins tubular members (P) via a structurally and functionally similar locking mechanism (3; comprising members 4, 5, 6, 7, 8) that is detachably coupled and separable from the elbow body, wherein the elbow body (2’) has at least one support flange (2a), and wherein the support flange and locking mechanism are disposed completely within the tubular members.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply make separable the locking member (3) of Laffay, to provide a locking mechanism that is detachably coupled to the elbow portion, as taught by Minowa, as a simple means of design preference in order to have a locking mechanism that is entirely separable from the elbow portion in a well-known manner. As in doing such, this would provide a locking mechanism that is detachably coupled to the distal end of the elbow portion, and provide that each of the pair of locking members is longitudinally translatable relative to the bolt and the elbow portion laterally translatable relative to the elbow portion.
Mucciaccciaro teaches a similar locking mechanism that comprising two locking members (A’ B’ Fig. 13-18) that are adapted to receive a fastener (1 Fig. 7), wherein the fastener is inserted through a circular through hole (9 Fig. 6, 12; Fig. 12 shows the through hole as being circular). The locking mechanism is received within a bore (20”) of a first locking member (A’) and threaded into a threaded wedge channel (28”) of the second locking member (B’). Fig. 18 of Mucciaccciaro shows a top face of the locking member A’, where it can be seen that the bore (20”) has an ovular shape and is non-circular.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Laffay with the teachings of Mucciaccciaro to have the second through-hole have a circular cross-section, as taught by the through hole (9) of Mucciaccciaro and have the bore have a non-circular, ovular shape as taught by the bore (20”) of Mucciaccciaro. By having the second through hole have a circular cross-section, this would assist in aligning the bolt when assembling the elbow joint connector. Also, sizing the through hole to have a diameter that is the same size as the diameter of the bolt would prevent any unwanted movement of the bolt. Further, by having the bore of Laffay have an ovular shape, extending through the first locking member (3 of Laffay), this would assist in the longitudinal and lateral movement of the locking members so that the bolt is able to move within the ovular bore when the locking members undergo convergent and divergent translation.
Stewart teaches an elbow connector (made of articulated members 1, 2 in Fig. 1) that receive handrail sections (5), where the articulated members of the elbow connector move relative to each other between angles of 44⁰ to 316⁰ (see the Abstract of Stewart), for an angular range of 272⁰.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Laffay with the teaching of Stewart so that the first and second elbow joint connectors are able to have a range of motion so that the angle between the first and second center axes can fall between a range of 44⁰ to 316⁰. By simply adjusting the length of the elbow portions (2) of the elbow joint connectors so that the first and second elbow joint connectors are able to pivot about the pivot axis (20) in a way where edges of the elbow portion (see Annotated Fig. 2 below) won’t interfere with the braces of the cutout region (see Annotated Fig. 2), the central axes of the first and second connector would be able to be positioned where the angle between them is a range of 44⁰ to 316⁰, meaning that the first and second elbow connectors would be pivotable from a first configuration to a second configuration through an angular range of at least 90⁰. By making such a modification, this would allow for greater modularity of the elbow joint system.

    PNG
    media_image2.png
    479
    861
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Laffay discloses an elbow joint system wherein the bolt (5 Fig. 2-6) extends substantially parallel to the first center axis through the first elbow portion and the first locking mechanism (it can be seen in Fig. 2-6 of Laffay that the bolt extends through the proximal end of the first elbow portion and into the first locking mechanism; see [0027] of translated description stating that the bolt 5 cooperates in a threaded orifice in the second beveled piece 4; it can be further seen when referring to Annotated Fig. 3 below that the bolt extends in a direction substantially parallel to the first center axis), wherein rotation of the bolt in one direction increases a diameter of an outer peripheral portion of the first locking mechanism to lock the first locking mechanism to an inner surface of the first adjoining member (see [0032] of translated description describing the use of a screwing tool, 7 in Fig. 6, is used to tighten the bolt so that the outer peripheral portion of the first locking member, which comprises the arcuate surfaces in Annotated Fig. 3, increases in diameter and locks the first locking mechanism to an inner surface of the first adjoining member) and apply a plurality of holding forces thereto (the plurality of holding forces would be the frictional forces between the inner surface of the adjoining member and the outer peripheral portion, as well as compressive forces on the outer peripheral portion from the inner surface when the locking mechanism is in a locked position), and rotation of the bolt in an opposite direction causes a decrease in the diameter of the outer peripheral portion of the first locking mechanism to release the first locking mechanism from the inner surface of the first adjoining member (it can be seen in Fig. 6 of Laffay that the bolt 5 is being rotated in a direction to lock the locking mechanism to the adjoining member, rotating the bolt in an opposite direction would cause a decrease in the diameter of the outer peripheral portion of the first locking mechanism and release the first locking mechanism from the inner surface of the adjoining member).

    PNG
    media_image3.png
    435
    644
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 3, Laffay further discloses wherein the plurality of holding forces includes a radial force perpendicular to the first center axis (the compressive forces on the outer peripheral portion from the inner surface of the adjoining member act in a radial direction perpendicular to the first center axis).
Regarding claim 4, , Laffay discloses wherein the plurality of holding forces include a first holding force applied along a first portion of one of the pair of locking members (a first holding force will act along the first arcuate surface, seen in Annotated Fig. 3, of the locking member, which is the first portion of the locking members), and a second holding force applied along a second portion of the other of the pair of the locking members (the second holding force will act along the second arcuate surface, seen in Annotated Fig. 3, of the locking member, which is the second portion of the locking members), and wherein the first and second portions are disposed on opposite sides of the center axis (the center axis is represented as the central axis in Annotated Fig. 3; it can be seen in Annotated Fig. 3 that the first and second portions are disposed on opposite sides of the center axis).
Regarding claim 5, Laffay, as previously modified by Stewart, discloses wherein an angle between the first center axis and the second center axis in the first configuration is approximately 73⁰ and the angle in the second configuration is approximately 180⁰ (being that the first and second elbow joint connectors have an angular range of 44⁰ to 316⁰, the angle between the first and second center axes can be approximately 73⁰ in a first configuration and 180⁰ in a second configuration).
Regarding claim 6, Laffay discloses wherein the first and second adjoining members are handrails (the adjoining members 8 in Fig. 5-6 of Laffay represent the handrails 13, 14 in Fig. 1) of a modular ramp system (due to the claim being directed towards an elbow joint system, the claim limitation of the handrails being of a modular ramp system holds limited patentable weight as the handrails of Laffay are capable of being used within a modular ramp system).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of Minowa, Mucciaccciaro, and Stewart, as applied to claim 1 above, and in further view of Bailie (US 2014/0191177).
Regarding claim 7, Laffay discloses wherein the first and second adjoining members are hollow tubes (Fig. 5) and that they are configured to fully receive the first and second locking mechanisms, respectively, (as seen in Fig. 6); however, Laffay does not teach the materials of the elbow joint connectors, nor the adjoining members.
Bailie teaches a similar elbow joint system that has elbow connectors (22 Fig. 4) with a body (30) that may be made from plastic ([0022] of Bailie) that are connected to metal handrails (C Fig. 2 of Bailie; [0018]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the elbow joint connectors and adjoining members of Laffay to be made of plastic and metal, respectively, as taught by Bailie. By making the elbow joint connectors out of plastic, this would allow for the elbow joint connectors to have the desirable material properties that a plastic material would provide, such as flexibility or resiliency. By making the adjoining members out of metal, this would allow for the adjoining members to have a desired amount of sturdiness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of Minowa, Mucciaccciaro, Stewart, and Bailie, as applied to claim 7 above, and in further view of Kuo et al. (US 2018/0258648; hereinafter Kuo).
Regarding claim 8, while Laffay discloses that that there is a distal edge (23 Fig. 2-6) at the first distal end of the first elbow portion, Laffay does not disclose that there is at least one supporting flange extending longitudinally beyond the distal edge.
Kuo discloses a similar elbow joint connector that is used in a handrail assembly (elbow connector 3 in Fig. 1), wherein the elbow portion of the joint connector has a plurality of flanges (315 Fig. 5) extending from a distal edge of the joint connector.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the distal end of the elbow portion of Laffay to have at least one flange extending through and longitudinally beyond the distal edge, as taught by Kuo. By forming a flange in a location that is between arcuate surfaces of one of the locking members (see Annotated Fig. 4 below for the location of the flange), this would allow for assisting in aligning the elbow joint connector when assembling it to the adjoining member, as well as assist in providing a more secure frictional fitting with the adjoining member.

    PNG
    media_image4.png
    523
    744
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 9, Laffay as modified by Kuo discloses wherein the first adjoining member includes a proximal edge (see Annotated Fig. 5 below), and in an assembled configuration, the pair of locking members of the first locking mechanism and a portion of the at least one support flange of the first distal end of the first elbow portion are disposed completely within the first adjoining member (it can be seen in Fig. 6 of Laffay that the pair of locking members and the support flange taught by Kuo are disposed completely within the first adjoining member), and the proximal edge of the first adjoining member is flush with the distal edge of the first elbow portion (it can be seen in Fig. 6 of Laffay that the proximal edge of the first adjoining member is flush with the distal edge of the first elbow portion).

    PNG
    media_image5.png
    232
    525
    media_image5.png
    Greyscale

Annotated Figure 5
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of Minowa, Mucciaccciaro, Stewart, Bailie, and Kuo, as applied to claim 9 above, and in further view of Eves et al. (GB-2477635; hereinafter Eves).
Regarding claim 10, Laffay does not teach that one of the pair of locking members defines a hexagonal recess configured to receive and rotatably fix a nut relative to the particular one locking member during attachment or detachment of the first locking mechanism to the first elbow portion.
Eve teaches a similar elbow joint connector for a handrail that does have a hexagonal recess (see Annotated Fig. 6 below).

    PNG
    media_image6.png
    333
    364
    media_image6.png
    Greyscale

Annotated Figure 6
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the locking mechanism of Laffay to include a hexagonal recess, as taught by Eves, on the underside of one of the locking members (see Annotated Fig. 7 below for the location of the hexagonal recess). By simply adding a hexagonal recess on the underside of one of the locking members and increasing the length of the bore that extends through the locking members to extend through the hexagonal recess, this would allow for a nut to be received and rotatably fixed to the fastener, providing greater securement of the fastener to the locking mechanism and the elbow portion. Also, having such a hexagonal recess would allow for the locking member to stay more securely fastened to the elbow portion when the locking mechanism is in an unlocked state.

    PNG
    media_image7.png
    487
    639
    media_image7.png
    Greyscale

Annotated Figure 7

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of Stewart.
Regarding claim 20, Laffay discloses an elbow joint system (see Fig. 1-6), comprising:
a first elbow joint connector defining a first center axis (represented as first central axis in Annotated Fig. 1) and having a first elbow portion (2) with a first proximal end (21) and a first distal end (22), and a first locking mechanism (formed by beveled pieces 3, 4) detachably coupled to the first distal end of the first elbow portion (screw, 5, detachably couples the locking mechanism to the distal end of the elbow portion), wherein the first locking mechanism includes a pair of locking members (beveled pieces 3, 4) configured to translate relative to one another (locking members are translatable relative to one another along the interface formed by inclined surfaces 30, 40);
a first adjoining member (8) having an interior surface detachably coupled to the first pair of locking members of the first locking mechanism (it can be seen in Fig. 5-6 of Laffay that the first adjoining member is detachably coupled to the first pair of locking members of the first locking mechanism);
a second elbow joint connector defining a second center axis (represented as second central axis in Annotated Fig. 1) and having a second elbow portion (2) with a second proximal end (21) and a second distal end (22), and a second locking mechanism (formed by beveled pieces 3, 4) detachably coupled to the second distal end of the second elbow portion (the screw, 5, detachably couples the locking mechanism to the distal end of the elbow portion); and
a second adjoining member (8) detachably coupled to the second locking mechanism (it can be seen in Fig. 5-6 of Laffay that the second adjoining member is detachably coupled to the second pair of locking members of the second locking mechanism);
wherein the first and second elbow joint connectors are detachably coupled to and pivotable relative to one another about the respective first and second proximal ends of the respective first and second elbow portions (Fig. 2, 5-6 of Laffay show the first and second elbow joint connectors detachably coupled to each other via a screw in the pivot axis 20; see [0005] of translated description describing the two elbow portions of the elbow joint connector being able to pivot relative to one another, making them pivotable about the first and second proximal ends), and are configured to define a collinear arrangement in a configuration (a collinear arrangement of the first and second elbow joint connectors can be seen within Fig. 3, 4 of Laffay).
Laffay does not explicitly disclose wherein the first and second elbow joint connectors are configured to define an acute angle in a configuration.
Stewart teaches of an elbow connector (made of articulated members 1, 2 in Fig. 1) that receive handrail sections (5), where the articulated members of the elbow connector move relative to each other between angles of 44⁰ (i.e. an acute angle) to 316⁰ (see the Abstract of Stewart), for an angular range of 272⁰.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Laffay with the teaching of Stewart so that the first and second elbow joint connectors are able to have a range of motion so that the angle between the first and second center axes can fall between a range of 44⁰ to 316⁰. By simply adjusting the length of the elbow portions (2 Fig. 2, 5 of Laffay) of the elbow joint connectors so that the first and second elbow joint connectors are able to pivot about the pivot axis (20 Fig. 2-6 of Laffay) in a way where edges of the elbow portion (see Annotated Fig. 2 below) won’t interfere with the braces of the cutout region (see Annotated Fig. 2), the central axes of the first and second connector would be able to have a first configuration defining an acute angle and a second configuration defining a collinear arrangement. By making such a modification, this would allow for greater modularity of the elbow joint system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of US 11,174,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the “elbow portion” having a “cutout region” with a “first through-hole” and a “second through-hole”, with the elbow portion having “at least one support flange” that extends completely across a “hollow region” of “an internal cylindrical surface” of a “distal end” of the elbow portion, and wherein a “locking mechanism” detachably coupled to the elbow portion comprising a “pair of locking members” that undergo “divergent” and “convergent” translation along an “interface” of instant claim 11 encompasses the elbow portion” having a “cutout region” with a “first through-hole” and a “second through-hole”, with the elbow portion having “at least one support flange” that extends completely across a “hollow region” of “an internal cylindrical surface” of a “distal end” of the elbow portion, and wherein a “locking mechanism” detachably coupled to the elbow portion comprising a “pair of locking members” that undergo “divergent” and “convergent” translation along an “interface” of patent claim 1.
Allowable Subject Matter
Claims 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and upon a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11 as best understood, Laffay in view of Minowa discloses the claimed elbow joint connector with the exception of wherein the distal end of the elbow portion includes an internal cylindrical surface defining a hollow region proximal of the hollow distal edge, with at least one support flange extending completely across the hollow region and supporting opposite sides of the internal cylindrical surface.
There is no teaching or suggestion, absent Applicant’s own disclosure, for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elbow joint connector of Laffay to have the above-mentioned elemental features. Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619